 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ANDREW OTIKER,
                                                          CASE NO. C20-6151 RSL-DWC
11                             Petitioner,
                                                          ORDER
12               v.

13      WASHINGTON STATE,

14                             Respondent.

15

16          Petitioner, who is proceeding pro se and in forma pauperis, filed a Petition for Writ of

17 Habeas Corpus (“the Petition”) pursuant to 28 U.S.C. § 2254. Dkt. 5. In his Petition, Petitioner

18 named the State of Washington as Respondent. See id. The proper respondent to a habeas

19 petition is the “person who has custody over [the petitioner].” 28 U.S.C. § 2242; see also § 2243;

20 Brittingham v. United States, 982 F.2d 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249

21 (9th Cir. 1989). According to his Petition, Petitioner is currently confined at Coyote Ridge

22 Corrections Center (“CRCC”) in Connell, Washington. See Dkt. The Superintendent of CRCC is

23 Jeffrey A. Uttecht.

24


     ORDER - 1
 1          Accordingly, the Clerk of Court is directed to substitute Jeffrey A. Uttecht as the

 2 Respondent in this action. The Clerk of Court is also directed to update the case title.

 3

 4          Dated this 15th day of July, 2021.

 5

 6                                                        A
                                                          David W. Christel
 7                                                        United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
